DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Carroll et al. (US Patent Application Publication No. 2016/0145975).
In reference to claim 1, Carroll discloses a downhole transducer assembly, comprising: 
a housing 205, the housing 205 including: 
an inlet (see Fig. 2, the inlet to flow channel 201A), 
an outlet (see Fig. 2, the outlet of flow channel 201A),
a pressure regulator 208A; and
a turbine 215A, the turbine 215A rotatable in relation to a fluid pressure differential, wherein the pressure regulator 208A is configured to regulate the fluid pressure differential (par. 0015).

In reference to claim 14, Carroll discloses a downhole transducer assembly comprising: 
a housing 205 including:
an inlet (see Fig. 2, the inlet to flow channel 201A); and 
an outlet (see Fig. 2, the outlet of flow channel 201A);
a turbine 215A rotatable with an angular velocity;
a generator 220A, a rotor (Fig. 2, not numbered, the portion extending between turbine 215A and generator 220A) within the generator 220A being rotationally fixed to the turbine 215A; and
a surge protector 208A (par. 0015, diverter assembly 208A isn’t explicitly described as a surge protector, but it is inherently capable of protecting against surges of fluid) in electrical connection with the generator 220A (see Fig. 5, protectors 208 are connected to generators 220).
In reference to claim 15, Carroll discloses that the surge protector 208A reduces the angular velocity of the turbine 215A (pars. 0015 and 0019, protector 208A can be controlled based on “generator rpm”).
In reference to claim 16, Carroll discloses an actuator 210A and a valve 211A (see Fig. 2, par. 0015), the surge protector 208A powering the actuator 210A to open and close the valve 211A (par. 0015).

In reference to claim 18, Carroll discloses a method for regulating power generation of a downhole transducer assembly, the method comprising:
rotating a turbine 215A with an angular velocity in relation to a fluid pressure differential (par. 0015); and
regulating the fluid pressure differential using a pressure regulator 208A (par. 0015).

In reference to claim 20, Carroll discloses reducing voltage of a generator connected to the turbine using a surge protector 525 (par. 0019, processor 525 can control the flow diverter 208A based on “generator output voltage”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US Patent Application Publication No. 2016/0145975) in view of Hunter (US Patent Application Publication No. 2017/0306725).
In reference to claim 2, Carroll fails to disclose that the inlet includes an orifice, and the pressure regulator includes a poppet rigidly connected to an elastic member, and the poppet at least partially occluding the orifice when the elastic member is in a compressed configuration.
Hunter discloses that an inlet 132 includes an orifice (see Fig. 5), and the pressure regulator 170 includes a poppet 174 rigidly connected to an elastic member 172, and the poppet 174 at least partially occluding the orifice when the elastic member 172 is in a compressed configuration (see Fig. 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the poppet style valve of Hunter for the gate valve of Carroll as it amounts to a substitution of 
In reference to claim 5, Hunter fails to disclose that at least one of the orifice and the poppet includes polycrystalline diamond.  However, the examiner takes Official Notice that polycrystalline diamond is known in the art.  Further, it would have been obvious to a person having ordinary skill in the art at the time of the invention to form the poppet or the orifice from polycrystalline diamond as it is known in the art to exhibit superior resistance to wear.

Claims 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US Patent Application Publication No. 2016/0145975) in view of Werswick et al. (US Patent Application Publication No. 2014/0008079).
In reference to claim 6, Carroll fails to disclose that the pressure regulator includes at least one nozzle, the at least one nozzle including a nozzle area, and the nozzle area controlling the fluid pressure differential.
Werswick discloses a pressure regulator that includes at least one nozzle 16, the at least one nozzle 16 including a nozzle area (see Fig. 3C), and the nozzle area controlling the fluid pressure differential (par. 0042).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the nozzle pressure regulator of Werswick for the valve pressure regulator of Carroll as it amounts to a substitution of known equivalents to perform the same function, which is in this case to control flow through an inlet.
In reference to claim 7, Werswick discloses that the at least one nozzle 16 includes a nozzle plate 8, the nozzle plate 8 including an aperture, the aperture restricting the nozzle area (see Fig. 3C).
In reference to claim 8, Werswick discloses that the at least one nozzle 16 is an automatically regulating nozzle (par. 0042, “valve member 16 which is arranged to be deformed to open or close 
In reference to claim 9, Werswick discloses that the automatically regulating nozzle including a deformable ring (par. 0042), the deformable ring configured to regulate the nozzle area in relation to the fluid pressure differential (par. 0042, “valve member 16 which is arranged to be deformed to open or close depending on the velocity and/or viscosity of the production fluid flowing through the annular resilient valve member 16”).
In reference to claims 11 and 12, Werswick, in the embodiment of Figs. 3A-3C, fails to disclose pressure regulators in series.  However, in the embodiment of Fig. 2, Werswick discloses pressure regulators 4a/5a and 4b/5b in series with a chamber formed between the two (see Fig. 2).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose multiple pressure regulators in series to provide additional control over the pressure differential.
In reference to claim 13, Werswick fails to disclose that the nozzle includes polycrystalline diamond.  However, the examiner takes Official Notice that polycrystalline diamond is known in the art.  Further, it would have been obvious to a person having ordinary skill in the art at the time of the invention to form the nozzle from polycrystalline diamond as it is known in the art to exhibit superior resistance to wear.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US Patent Application Publication No. 2016/0145975) in view of Williams (US Patent Application Publication No. 2016/0237790).
In reference to claim 17, Carroll fails to disclose that the surge protector includes a current limiter.  Williams discloses the use of current limiters to prevent damage to batteries that are being charged (par. 0004).  It would have been obvious to a person having ordinary skill in the art at the time .

Allowable Subject Matter
Claims 3, 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Felten (US Patent No. 9,234,404), Hall et al. (US Patent Application Publication No. 2006/0113803) and Frosell et al. (US Patent Application Publication No. 2016/0265315) all disclose similar downhole power generation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/09/21